Exhibit 10.5

SUBSCRIBER EQUIPMENT TECHNOLOGY AGREEMENT

(Manufacturing)

This Subscriber Equipment Technology Agreement (“AGREEMENT”) is effective as of
September 30, 2002 by and between Motorola Inc., a Delaware corporation, acting
though its Commercial Government Industrial Solutions Sector, with principal
offices located at 1303 East Algonquin Road, Schaumburg, IL 60196 (“MOTOROLA”),
and SE Licensing LLC, a Delaware limited liability company, with offices located
at 1600 Wilson Boulevard, Suite 1000, Arlington, VA 22209 (“SEL”). MOTOROLA and
SEL may be referred to individually as “party” and jointly as the “parties.”

BACKGROUND

WHEREAS, MOTOROLA has valuable technology, including but not limited to computer
software, know-how and experience with respect to the design, manufacture and
testing of subscriber equipment that operates on the Iridium system; and

WHEREAS, MOTOROLA has been performing certain tasks related to furnishing
Iridium subscriber handset products and accessories to Iridium Satellite LLC
(“ISLLC”) pursuant to Section 5 of the Transition Services, Products and Asset
Agreement (as amended, supplemented or otherwise modified from time to time,
“TRANSITION AGREEMENT”) dated as of 11 December 2000 and signed by MOTOROLA,
Iridium Holdings LLC and ISLLC; and

WHEREAS, pursuant to Section 5(N) of the TRANSITION AGREEMENT, MOTOROLA has
provided the required 12 month notice to ISLLC of its intent to discontinue
manufacturing Iridium subscriber products and accessories under the TRANSITION
AGREEMENT; and

WHEREAS, in accordance with Section 5(N)(1) of the TRANSITION AGREEMENT and
Section 2.3 of the IPR AGREEMENT, ISLLC has designated SEL as the party with
which MOTOROLA shall negotiate a manufacturing license; and

WHEREAS, in satisfaction of MOTOROLA’s obligations to enter into good faith
negotiations relating to a manufacturing license with an alternative supplier
designated by ISLLC, MOTOROLA and SEL mutually desire to enter into a
non-exclusive license agreement under which MOTOROLA would grant to SEL certain
rights in and to the SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION defined
herein and based on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
out herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MOTOROLA and SEL agree as follows:

AGREEMENT

ARTICLE I.  DEFINITIONS

Capitalized terms used in this AGREEMENT have the meanings set forth in the
Background section of this AGREEMENT or as defined elsewhere in this AGREEMENT.

Section 1.1

“AFFILIATE” means, with respect to any PERSON, a PERSON that, directly or
indirectly is controlled by, controls, or is under common control with such
PERSON. As used in the preceding sentence, “control” shall mean and include, but
not necessarily be limited to, (i) the ownership of 10% or more of the voting
securities or other voting interests of any PERSON, or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such PERSON, whether through the ownership of voting
securities, by contract or otherwise.





1




--------------------------------------------------------------------------------

Section 1.2

“AUTHORIZED TRANSFEROR” means Gary Dindia, Eric Ravn-Hansen, Dan Strong or any
other MOTOROLA employee designated as an AUTHORIZED TRANSFEROR in writing to SEL
by Robert J. McCall.

Section 1.3

“DESIGNED EQUIPMENT” means SATELLITE SUBSCRIBER EQUIPMENT or DUAL MODE EQUIPMENT
for which engineering prototypes have been demonstrated and which were designed
pursuant to the licenses of Section 2.1.1 and Section 2.1.5, respectively, of
that certain Subscriber Equipment Technology Agreement (Design) dated as of even
date herewith, by and between MOTOROLA and SEL.

Section 1.4

“DUAL MODE EQUIPMENT” means SUBSCRIBER EQUIPMENT that is operable in both a
satellite communications mode and a terrestrial communications mode.

Section 1.5

“INTELLECTUAL PROPERTY CLAIM” means an intellectual property claim against
MOTOROLA or an AFFILIATE of MOTOROLA relating in any way to the IRIDIUM SYSTEM,
the MOTOROLA INTELLECTUAL PROPERTY RIGHTS (as defined in this AGREEMENT or as
defined in the IPR AGREEMENT), the IRIDIUM TECHNICAL INFORMATION (as defined in
the IPR AGREEMENT), the SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION, or any
other technology, products or information licensed or provided in accordance
with this AGREEMENT or the IPR AGREEMENT.

Section 1.6

“INTELLECTUAL PROPERTY RIGHTS” means copyrights, patents (other than design
patents), database rights and trade secret rights, including any registrations
and applications with respect to any of the foregoing. INTELLECTUAL PROPERTY
RIGHTS does not include rights in design patents, trademarks, trade dress or
registerable industrial designs and the like rights involving trade identity.

Section 1.7

“IPR AGREEMENT” means the Intellectual Property Rights Agreement dated 11
December, 2000, entered into by MOTOROLA and ISLLC.

Section 1.8

“IRIDIUM SUBSCRIBER EQUIPMENT” means only the Satellite Series Model 9505
version of the L-Band Transceiver (LBT), the Satellite Series Model 9505
portable unit or the Satellite Series Model 9520 mobile unit, as applicable.

Section 1.9

“IRIDIUM SYSTEM” means the completely integrated satellite-based
digitally-switched first generation telecommunication system once owned by
Iridium Operating LLC and acquired by ISLLC as of 11 December 2000. This term
includes added spare satellites and repaired or replaced components of the SPACE
SEGMENT, SYSTEM CONTROL SEGMENT and GATEWAY SEGMENT (as each are defined in the
IPR AGREEMENT). IRIDIUM SYSTEM also includes (i) any upgraded, enhanced, or
additional computer software incorporated into the SPACE SEGMENT, SYSTEM CONTROL
SEGMENT, GATEWAY SEGMENT or other components of the IRIDIUM SYSTEM other than
SUBSCRIBER EQUIPMENT; (ii) any upgraded, enhanced, or additional hardware
components of the GATEWAY SEGMENT; and (iii) those upgraded, enhanced, or
additional hardware components of the SPACE SEGMENT or the SYSTEM CONTROL
SEGMENT that are not significantly modified from their original form. IRIDIUM
SYSTEM does not include and shall in no event be interpreted to include (i) any
SUBSCRIBER EQUIPMENT, (ii) a SECOND GENERATION IRIDIUM SYSTEM or any other
satellite system; or (iii) any TERRESTRIAL WIRELESS SYSTEM(S) or any SUBSCRIBER
EQUIPMENT or other equipment for use in connection with any TERRESTRIAL WIRELESS
SYSTEM.

Section 1.10

“MOTOROLA INTELLECTUAL PROPERTY RIGHTS” means the INTELLECTUAL PROPERTY RIGHTS
owned by MOTOROLA arising out of SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION.
MOTOROLA INTELLECTUAL PROPERTY RIGHTS includes rights or licenses which MOTOROLA
has received from its AFFILIATES and from





2




--------------------------------------------------------------------------------

unaffiliated third parties, but only to the extent that (i) such rights or
licenses are necessary for the manufacture of IRIDIUM SUBSCRIBER EQUIPMENT, (ii)
MOTOROLA has the right to grant to SEL rights and licenses under such
AFFILIATE’S or third party’s INTELLECTUAL PROPERTY RIGHTS without cost to
MOTOROLA or, if there is a cost, such cost is paid by SEL, and (iii) SEL has
obtained the necessary consents pursuant to Section 2.7. MOTOROLA INTELLECTUAL
PROPERTY RIGHTS specifically excludes any INTELLECTUAL PROPERTY RIGHTS relating
to TERRESTRIAL WIRELESS SYSTEMS, automotive technologies, two-way radios and
systems, semiconductor manufacturing, semiconductor structures, or semiconductor
manufacturing processes.

Section 1.11

“NET SALES” shall mean (x) the total gross revenue or other consideration
received from the sale, lease or other disposition of all SATELLITE SUBSCRIBER
EQUIPMENT and DUAL MODE EQUIPMENT by SEL and its sublicensees that include or
are designed or manufactured using SUBSCRIBER EQUIPMENT MANUFACTURING
INFORMATION and all DESIGNED EQUIPMENT by SEL and its sublicensees less (y)
credits or allowances given or made on account of returns or rejections of
previously delivered SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT or
DESIGNED EQUIPMENT and rebates. Sales or transfers to ISLLC or any AFFILIATE of
ISLLC from SEL, SEL licensees or SEL manufacturers are sales within the
definition of NET SALES; except however, the subsequent resale or transfer by or
on behalf of ISLLC or its AFFILIATE of SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE
EQUIPMENT and DESIGNED EQUIPMENT purchased from SEL, SEL licensees or SEL
manufacturers are not sales within the definition of NET SALES so long as such
equipment was previously included in the computation of NET SALES at the time of
initial sale or transfer. Sales or transfers of SATELLITE SUBSCRIBER EQUIPMENT,
DUAL MODE EQUIPMENT and DESIGNED EQUIPMENT between ISLLC and its AFFILIATES or
between or among its AFFILIATES are not sales within the definition of NET
SALES. NET SALES of SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT or
DESIGNED EQUIPMENT sold, leased or otherwise disposed of as components of other
systems or products by SEL, SEL licensees or SEL manufacturers, to the extent
permitted under this AGREEMENT or otherwise authorized in a signed writing by
MOTOROLA, shall be calculated based on the fair market value of such equipment
(determined by the selling price for the same or comparable SATELLITE SUBSCRIBER
EQUIPMENT, DUAL MODE EQUIPMENT or DESIGNED EQUIPMENT, as the case may be, on a
stand-alone basis (i.e., not as a component of other systems or products) in an
arm’s-length transaction between unrelated parties).

Section 1.12

“PERSON” means an individual, corporation, partnership, limited liability
company, unincorporated association, trust, joint venture or other organization
or entity, including any nation or government, foreign or domestic, any state or
other political subdivision thereof and any agency or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including, without limitation, all taxing authorities.

Section 1.13

“SATELLITE SUBSCRIBER EQUIPMENT” means, collectively and individually, IRIDIUM
SUBSCRIBER EQUIPMENT and other SUBSCRIBER EQUIPMENT that is operable on the
IRIDIUM SYSTEM. SATELLITE SUBSCRIBER EQUIPMENT specifically excludes any
SUBSCRIBER EQUIPMENT that is operable on a TERRESTRIAL WIRELESS SYSTEM.

Section 1.14

“SECOND GENERATION IRIDIUM SYSTEM” means (i) a complete satellite system that
replaces in full the SPACE SEGMENT (as defined in the IPR AGREEMENT) of the
existing, first generation IRIDIUM SYSTEM or that uses an air interface
different from that described in Air Interface Specification document,
SPC-E-0003.SYS; or (ii) a satellite system that does not completely replace the
SPACE SEGMENT of the existing, first generation IRIDIUM SYSTEM but comprises a
derivative of the existing, first generation IRIDIUM SYSTEM that includes
upgraded or enhanced hardware components that are significantly modified from
their original form.





3




--------------------------------------------------------------------------------

Section 1.15

“SUBSCRIBER EQUIPMENT” means, collectively and individually, voice subscriber
terminals (whether or not data capable) and paging equipment.

Section 1.16

“SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION” means TECHNICAL INFORMATION but
only to the extent that such TECHNICAL INFORMATION is: (i) within MOTOROLA’s
possession or control and reasonably available for transfer; (ii) capable of
being provided by MOTOROLA to SEL without violation of any law or contractual
obligation; (iii) capable of being provided by MOTOROLA to SEL without impeding
MOTOROLA’s rights and licenses to continue to use the same (to the extent
MOTOROLA desires to continue to use the same) and without incurring any cost to
MOTOROLA (or if there is such a cost, such cost is paid by SEL); and (iv)
provided by MOTOROLA to SEL as evidenced by a distribution letter from an
AUTHORIZED TRANSFEROR in substantially the form attached hereto as Exhibit A-1.
Subject to the foregoing, SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION shall
include the information and materials identified in Exhibit A-2.

Section 1.17

“TECHNICAL INFORMATION” means information and material, including confidential
and trade secret information (in whatever form) and computer software, developed
by or on behalf of MOTOROLA’s Personal Communications Sector or other commercial
business units relating to SATELLITE SUBSCRIBER EQUIPMENT.

Section 1.18

“TERM” shall have the meaning set forth in Section 7.1.1.

Section 1.19

“TERRESTRIAL WIRELESS SYSTEM(S)” means any terrestrial wireless communication
system or equipment not incidental to a space-based commercial satellite
communication system and any service provided using such a system or equipment.
For the avoidance of doubt, TERRESTRIAL WIRELESS SYSTEM(S) specifically includes
any equipment compatible with air interfaces for any of the following
terrestrial wireless communication systems: IS-95 (CDMA), IS-136 (US TDMA), GSM,
W-CDMA, CDMA2000 and iDen and future generations or evolutions of such systems.

ARTICLE II.  GRANTS

Section 2.1

License.

2.1.1

MOTOROLA grants to SEL a non-exclusive, non-transferable, worldwide license
under MOTOROLA INTELLECTUAL PROPERTY RIGHTS during the TERM to use and modify
the SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION solely to make and use
SATELLITE SUBSCRIBER EQUIPMENT for use solely in connection with the IRIDIUM
SYSTEM.  If ISLLC or Iridium Constellation LLC (“ICLLC”) deploys a SECOND
GENERATION IRIDIUM SYSTEM that is backwards compatible with the SATELLITE
SUBSCRIBER EQUIPMENT made and used pursuant to the license of this Section
2.1.1, the license of this Section 2.1.1 further includes the use of such
SATELLITE SUBSCRIBER EQUIPMENT solely in connection with such SECOND GENERATION
IRIDIUM SYSTEM.

2.1.2

Effective upon ISLLC accepting delivery of and paying in full for all subscriber
products manufactured by or on behalf of MOTOROLA for ISLLC pursuant to the
TRANSITION AGREEMENT (the “PURCHASE COMPLETION DATE”), MOTOROLA grants to SEL a
non-exclusive, non-transferable, worldwide license under MOTOROLA INTELLECTUAL
PROPERTY RIGHTS during the TERM to use and modify the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION solely to sell, import and otherwise market SATELLITE
SUBSCRIBER EQUIPMENT and DESIGNED EQUIPMENT for use solely in connection with
the IRIDIUM SYSTEM. If ISLLC or ICLLC deploys a SECOND GENERATION IRIDIUM SYSTEM
that is backwards compatible with the SATELLITE





4




--------------------------------------------------------------------------------

SUBSCRIBER EQUIPMENT or DESIGNED EQUIPMENT sold, imported and marketed pursuant
to the license of this Section 2.1.2, the license of this Section 2.1.2 further
includes the use of such SATELLITE SUBSCRIBER EQUIPMENT or DESIGNED EQUIPMENT
solely in connection with such SECOND GENERATION IRIDIUM SYSTEM.

2.1.3

(1)

MOTOROLA grants to SEL a non-exclusive, non-transferable worldwide license under
MOTOROLA INTELLECTUAL PROPERTY RIGHTS during the TERM to use and modify the
SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION solely to modify the software and
firmware contained in IRIDIUM SUBSCRIBER EQUIPMENT previously manufactured by or
on behalf of MOTOROLA for ISLLC for use solely in connection with the IRIDIUM
SYSTEM and to sell and otherwise market such modified IRIDIUM SUBSCRIBER
EQUIPMENT.

(b)

SEL acknowledges and agrees that in the event that SEL modifies or has modified
any IRIDIUM SUBSCRIBER EQUIPMENT or any Satellite Series Model 9500 equipment
manufactured by or on behalf of MOTOROLA (whether through modification of or to
SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION or otherwise), notwithstanding
anything herein or in any materials delivered with the IRIDIUM SUBSCRIBER
EQUIPMENT or the Satellite Series Model 9500 equipment to the contrary, all
warranties offered by MOTOROLA covering such modified IRIDIUM SUBSCRIBER
EQUIPMENT or Satellite Series Model 9500 equipment shall terminate immediately
upon such modification. In furtherance of the foregoing, SEL covenants and
agrees that it will indemnify, defend, protect and hold harmless MOTOROLA from
and against all losses, damages, liabilities, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including reasonable
attorneys’ fees and expenses of investigation) incurred by MOTOROLA as a result
of or arising from any warranty claim asserted by any PERSON relating to any
modified IRIDIUM SUBSCRIBER EQUIPMENT or modified Satellite Series Model 9500
equipment.

2.1.4

MOTOROLA grants to SEL a non-exclusive, non-transferable, worldwide license
under MOTOROLA INTELLECTUAL PROPERTY RIGHTS during the TERM and subject to the
confidentiality provisions herein, to reproduce, modify and prepare derivative
works of documents and software constituting part of the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION solely in connection with the exercise of the rights
granted in Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.5.

2.1.5

MOTOROLA grants to SEL a non-exclusive, non-transferable, worldwide license
under MOTOROLA INTELLECTUAL PROPERTY RIGHTS during the TERM and subject to the
conditions set forth below, to use and modify the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION solely to make and use, and, effective as of the
PURCHASE COMPLETION DATE, to sell, import and otherwise market, DUAL MODE
EQUIPMENT and DESIGNED EQUIPMENT for use solely in connection with the IRIDIUM
SYSTEM. If ISLLC or ICLLC deploys a SECOND GENERATION IRIDIUM SYSTEM that is
backwards compatible with the DUAL MODE EQUIPMENT or DESIGNED EQUIPMENT made,
used, sold, imported and marketed pursuant to the license of this Section 2.1.5,
the license of this Section 2.1.5 further includes the use of such DUAL MODE
EQUIPMENT or DESIGNED EQUIPMENT solely in connection with such SECOND GENERATION
IRIDIUM SYSTEM.

(a)

The license of this Section 2.1.5 is limited to use of the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION (or permitted modifications thereof) solely on the
satellite portion and common interface portions (such as the display) of such
DUAL MODE EQUIPMENT.





5




--------------------------------------------------------------------------------

(b)

Notwithstanding any other provision of this AGREEMENT, SEL acknowledges and
agrees that it cannot and will not disclose any SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION or other MOTOROLA Confidential Information to any
PERSON (or any employees of any PERSON that is not an individual) it desires to
employ, work with, or contract with for the design, manufacture, use, sale,
importation or marketing of DUAL MODE EQUIPMENT prior to providing MOTOROLA
notice of such PERSON and the information sought to be disclosed and receiving
MOTOROLA’S written approval to disclose the requested information to the
identified PERSON (and any employees of such PERSON if such PERSON is not an
individual). MOTOROLA, in its sole discretion, has the right to withhold
approval to disclose any or all SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION
or other MOTOROLA Confidential Information to any PERSON.

(c)

SEL acknowledges that the license of this Section 2.1.5 is not a license to
MOTOROLA intellectual property or under MOTOROLA proprietary rights relating to
TERRESTRIAL WIRELESS SYSTEMS and that SEL may require additional licenses from
MOTOROLA or others for the design, manufacture, use, sale, importation or
marketing of DUAL MODE EQUIPMENT.

Section 2.2

Subject to MOTOROLA’s prior written approval reasonably exercised and subject to
MOTOROLA’s rights and SEL’s obligations set forth in Section 2.3, the licenses
of Section 2.1 include the right for SEL (but not for sublicensees, if any) to
have made, have reproduced and have prepared derivative works and the right to
grant sublicenses (of no greater scope than that which is granted to SEL under
this AGREEMENT and with no right to grant further sublicenses). MOTOROLA may
withhold its approval of a potential sublicensee if in MOTOROLA’s sole
discretion MOTOROLA believes such potential sublicensee to be a direct
competitor (or an affiliate of a direct competitor) of MOTOROLA or any of its
businesses; provided, however, that if a PERSON is a direct competitor (or an
affiliate of a direct competitor) of MOTOROLA solely as a result of the license
granted to MOTOROLA by SEL pursuant to Section 2.8 below, such PERSON shall not
be deemed a direct competitor (or an affiliate of a direct competitor) of
MOTOROLA for purposes of this Section 2.2. SEL acknowledges and agrees that
MOTOROLA’s withholding of approval of a potential sublicensee based on such
potential sublicensee being a direct competitor (or an affiliate of a direct
competitor) of MOTOROLA is a reasonable exercise of MOTOROLA’s discretion under
this Section 2.2.

Section 2.3

MOTOROLA expressly reserves the right to terminate SEL’s right to have made,
have reproduced and have prepared derivative works and SEL’s right to grant
sublicenses immediately with respect to a PERSON operating thereunder if such
PERSON files a lawsuit or commences an arbitration or other formal proceeding
that asserts an INTELLECTUAL PROPERTY CLAIM against MOTOROLA or any of its
AFFILIATES. If MOTOROLA receives notice of a potential INTELLECTUAL PROPERTY
CLAIM from an entity operating under SEL’s rights or under an SEL sublicense in
accordance with this AGREEMENT, MOTOROLA will promptly notify SEL of the
potential termination of the applicable license and right with respect to the
claiming PERSON. SEL agrees to include in any exercise of its rights and in any
sublicense grant, the express condition that the right or sublicense terminates
immediately upon SEL’s receipt of notice from MOTOROLA that SEL’s applicable
right or license is terminated.

Section 2.4

For the avoidance of doubt, the licenses granted under this Article 2 are
limited to the use and modification of SUBSCRIBER EQUIPMENT MANUFACTURING
INFORMATION in connection with SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE
EQUIPMENT for use on the IRIDIUM SYSTEM (and a SECOND GENERATION IRIDIUM SYSTEM
solely to the extent permitted under Sections 2.1.1, 2.1.2 and 2.1.5) and do not
extend to the use and modification of





6




--------------------------------------------------------------------------------

SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION in connection with any other
fields, such as but not limited to, the cellular subscriber equipment not
incidental to a space-based commercial satellite communication system,
semiconductor, two-way radio or automotive fields. For the further avoidance of
doubt, the licenses granted under this Article 2 do not extend to, encompass, or
otherwise apply to any equipment or portion of equipment (except as specifically
prescribed in Section 2.1.5) compatible with air interfaces for any of the
following wireless communication systems: IS-95 (CDMA), IS-136 (US TDMA), GSM,
W-CDMA, CDMA2000 iDen or future generations or evolutions of such systems. The
parties acknowledge that the foregoing limitations do not prohibit SEL from
mounting or otherwise integrating SATELLITE SUBSCRIBER EQUIPMENT made and used
pursuant to the licenses granted under this Article 2 into any transportation
equipment or fixed assets.

Section 2.5

Ownership of MOTOROLA INTELLECTUAL PROPERTY RIGHTS and SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION. MOTOROLA retains all right, title and interest in and
to the MOTOROLA INTELLECTUAL PROPERTY RIGHTS and the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION. This AGREEMENT does not and shall not be interpreted
to grant SEL any rights (i) to utilize MOTOROLA INTELLECTUAL PROPERTY RIGHTS or
the SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION in any manner other than as
expressly stated herein; or (ii) to make, sell, lease, or otherwise dispose of
any SUBSCRIBER EQUIPMENT or any other products or services for use in connection
with TERRESTRIAL WIRELESS SYSTEMS except as expressly stated herein.

Section 2.6

Intentionally Omitted.

Section 2.7

MOTOROLA does not grant to SEL any right or license to third party intellectual
property, except as expressly provided in this AGREEMENT, and MOTOROLA has no
obligation to provide any third party intellectual property to SEL. With respect
to third party intellectual property:

2.7.1

It is SEL’s sole responsibility to obtain any and all third party licenses and
consents necessary to possess, access, use or operate any third party
intellectual property or SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION used in,
contained within, or used for support of the manufacture, use, or sale of
SATELLITE SUBSCRIBER EQUIPMENT or DUAL MODE EQUIPMENT (collectively “THIRD PARTY
CONSENTS”).

2.7.2

MOTOROLA’s license to SEL to use or modify the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION is effective only to the extent that (a) no THIRD
PARTY CONSENTS are required to grant such license or (b) SEL secures the
required THIRD PARTY CONSENTS.

2.7.3

SEL shall not access, use or operate any intellectual property for which a THIRD
PARTY CONSENT is required until such a consent is obtained, and a copy forwarded
to and approved by MOTOROLA.

Section 2.8

Ownership of Modifications and Derivative Works. Modifications and derivative
works of documents and software constituting part of the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION made pursuant to Sections 2.1.4 or 2.2 shall be owned
by SEL, subject to MOTOROLA’s ownership rights and interest in the underlying
works. SEL grants to MOTOROLA a fully paid-up, royalty-free, worldwide,
non-exclusive license to use, make and have made products, systems and services
incorporating in whole or in part such modifications or derivative works and to
lease, sell, offer for sale, import and otherwise dispose of products, systems
and services so made.





7




--------------------------------------------------------------------------------

ARTICLE III.  DELIVERY; SUPPORT AND TRANSITION SERVICES

Section 3.1

MOTOROLA shall deliver to SEL the TECHNICAL INFORMATION that is currently
necessary to manufacture IRIDIUM SUBSCRIBER EQUIPMENT by or on behalf of
MOTOROLA; provided, however, that MOTOROLA shall have no obligation to deliver
(x) any TECHNICAL INFORMATION that is not currently necessary to the manufacture
of IRIDIUM SUBSCRIBER EQUIPMENT by or on behalf of MOTOROLA or (y) any TECHNICAL
INFORMATION on obsolete parts or components, whether or not such parts or
components were manufactured by MOTOROLA or used by or on behalf of MOTOROLA in
the manufacture of IRIDIUM SUBSCRIBER EQUIPMENT. Subject to the foregoing and
Section 6.1, upon completion of delivery to SEL of information MOTOROLA has
identified as TECHNICAL INFORMATION that is currently necessary to the
manufacture of IRIDIUM SUBSCRIBER EQUIPMENT by or on behalf of MOTOROLA that is
in MOTOROLA’s possession and reasonably available for provision to SEL, MOTOROLA
shall provide notice to SEL of such completion. MOTOROLA has no obligation,
express or implied, to deliver any TECHNICAL INFORMATION after December 31,
2002.

Section 3.2

Support and transition services, if any, will be addressed in a separate
agreement. MOTOROLA has no obligation to provide support or transition services
obligations under this AGREEMENT or to enter into any separate agreements
therefor.

ARTICLE IV.  PROTECTION OF INFORMATION.

The parties have entered into a Non-Disclosure Agreement (the “NDA”), which is
attached hereto as Exhibit B. The terms of the NDA are incorporated herein, and
shall apply to “Confidential Information” (as defined in the NDA) that is
exchanged pursuant to this AGREEMENT. The provisions of the NDA are in addition
to any other remedies available to either party in the event of a breach by the
other. The terms and conditions of this AGREEMENT shall be considered
Confidential Information to be treated in accordance with the terms of the NDA.
Additionally, all TECHNICAL INFORMATION disclosed to SEL hereunder or previously
disclosed under the NDA shall be considered “Confidential Information,” to be
treated in accordance with the terms of the NDA. Confidential Information
exchanged pursuant to the NDA or pursuant to this AGREEMENT may be used only to
accomplish the stated purposes of the NDA and the stated purposes of this
AGREEMENT. The obligations in the NDA regarding use and nondisclosure of
Confidential Information shall survive termination of this AGREEMENT with
respect to Confidential Information exchanged hereunder. Notwithstanding the
provisions of the NDA regarding the term of protection of Confidential
Information, with respect to TECHNICAL INFORMATION, the obligations in the NDA
regarding use and nondisclosure of Confidential Information shall survive
termination of this AGREEMENT for a period of ten (10) years following such
termination. If this AGREEMENT is terminated, any TECHNICAL INFORMATION
previously transferred to SEL shall be promptly returned to MOTOROLA upon
MOTOROLA‘s request.

ARTICLE V.  COMPENSATION

Section 5.1

In partial consideration of the rights granted by MOTOROLA to SEL under this
AGREEMENT, SEL agrees to pay MOTOROLA a royalty for the licenses granted under
Article 2 equal to Two Percent (2%) of NET SALES of SATELLITE SUBSCRIBER
EQUIPMENT and DUAL MODE EQUIPMENT.

Section 5.2

SEL’s obligation to pay royalties pursuant to Section 5.1 shall commence upon
the first commercial sale of SATELLITE SUBSCRIBER EQUIPMENT and/or DUAL MODE
EQUIPMENT (whether such sale is by or on behalf of SEL, an SEL AFFILIATE or an
SEL licensee or manufacturer). SATELLITE SUBSCRIBER EQUIPMENT and/or DUAL MODE
EQUIPMENT shall be deemed sold when invoiced or shipped, whichever occurs
earlier.





8




--------------------------------------------------------------------------------

Section 5.3

Within thirty (30) days after the end of each calendar quarter, whether or not a
royalty payment is due for that period, SEL shall provide MOTOROLA with a
written statement with respect to such period specifying the NET SALES of
SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE EQUIPMENT during the period, and
the amount of royalty due, if any. The written statement shall further specify,
by entity (e.g., SEL, an SEL AFFILIATE or an SEL licensee or manufacturer), the
quantity, price, credits, allowances and rebates for each model or type of
SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE EQUIPMENT sold, leased, or
otherwise disposed of during the period.

Section 5.4

SEL shall give MOTOROLA prompt written notice of (no later than 15 business days
after) the first commercial sale (whether by SEL, an SEL AFFILIATE, or an SEL
licensee or manufacturer) of a unit of SATELLITE SUBSCRIBER EQUIPMENT and/or
DUAL MODE EQUIPMENT.

Section 5.5

SEL shall keep or obtain and require its AFFILIATES, its manufacturers and its
licensees to keep or obtain complete and accurate records pertaining to the NET
SALES of SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE EQUIPMENT appropriate to
determine royalties payable under Section 5.1 of this AGREEMENT.

Section 5.6

At the request and expense of MOTOROLA, Ernst & Young, or another independent
certified public accountant selected by SEL and approved by MOTOROLA, shall have
access, at SEL’s principal place of business (or that of its AFFILIATES or its
licensees or manufacturers, as applicable) during ordinary business hours, to
such records maintained or obtained by SEL, its AFFILIATES and its licensees and
manufacturers as may be necessary to: 1) determine, with respect to any of the
three (3) preceding calendar years, the correctness of any report or payment
made under this AGREEMENT, or 2) obtain information as to the royalty payable in
case of SEL’s failure to report or pay such royalty pursuant to this AGREEMENT.
If deemed necessary or desirable in the sole opinion of the accountant, the
accountant shall at MOTOROLA’s expense be permitted to consult with and obtain
the assistance of consultants selected by the accountant and reasonably
acceptable to SEL. Neither the accountant nor the selected consultants shall
disclose to MOTOROLA or any third parties any information relating to the
business of SEL, its AFFILIATES, or its licensees or manufacturers other than
information relating solely to the accuracy of the reports and payments due
under this AGREEMENT. Notwithstanding anything hereunder to the contrary, if
after any such audit of the books and records of SEL and its AFFILIATES or the
records obtained from its licensees or manufacturers, it is determined that
additional royalties are owing to MOTOROLA hereunder, then, to the extent such
additional royalties exceed $5,000 or five percent (5%) of the amount paid to
MOTOROLA for the applicable period, whichever is greater, SEL shall be
responsible for all of MOTOROLA’s reasonable out of pocket expenses in auditing
such books and records, including, without limitation the accountant’s fees.

Section 5.7

All payments due pursuant to this Article 5 shall be due and payable on a
quarterly basis. SEL shall make any royalty payment due under Section 5.1 on NET
SALES of SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE EQUIPMENT in each calendar
quarter within thirty (30) days after the end of such calendar quarter.

5.7.1

Any sum required under the law of any governmental authority to be withheld by
SEL from payment for the account of MOTOROLA under Section 5.1 shall be promptly
paid for and on behalf of MOTOROLA to the appropriate tax or other governmental
authorities, and SEL shall furnish MOTOROLA with copies of official tax receipts
or other appropriate evidence issued by the appropriate tax or other
governmental authorities to enable MOTOROLA to support a claim for tax or other
credit or refund in respect of any sum so withheld.

5.7.2

All conversions from foreign currency to United States funds shall be at the
buying rate for that country’s currency at Citibank, New York, New York, or such
other bank as





9




--------------------------------------------------------------------------------

agreed to by the parties, or on another acceptable exchange conversion procedure
as agreed to by both parties on the last business day of the quarter.

ARTICLE VI.  REPRESENTATIONS; DISCLAIMERS

Section 6.1

Representation and Limited Obligation Regarding TECHNICAL INFORMATION. MOTOROLA
represents and warrants that portions of the SUBSCRIBER EQUIPMENT MANUFACTURING
INFORMATION have been used by MOTOROLA in the manufacture of the IRIDIUM
SUBSCRIBER EQUIPMENT, but MOTOROLA otherwise makes no representations that the
SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION comprises all the technology or
documentation necessary for SEL or others to design, manufacture or test
SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT, or any other products or to
provide IRIDIUM SERVICES (as defined in the IPR AGREEMENT) or any other
services. MOTOROLA has no obligation to identify or provide all items that could
fall within the scope of the definition of TECHNICAL INFORMATION. Additionally,
MOTOROLA has no obligation to document technology not already documented or to
provide SEL or others rights of access to or use of any technology not
specifically licensed hereunder. SEL acknowledges that SEL has been given the
opportunity to conduct the due diligence necessary to determine the TECHNICAL
INFORMATION necessary for SEL or others to manufacture IRIDIUM SUBSCRIBER
EQUIPMENT. SEL understands and acknowledges that elements of the IRIDIUM
SUBSCRIBER EQUIPMENT are neither designed nor manufactured by MOTOROLA,
including certain components, assemblies, hardware components and software
programs (“NON-MOTOROLA SOURCED SUBSCRIBER EQUIPMENT COMPONENTS”). MOTOROLA
shall not be required to provide enabling information regarding such
NON-MOTOROLA SOURCED SUBSCRIBER EQUIPMENT COMPONENTS. SEL further understands
and acknowledges that it may not be able to manufacture or have manufactured
IRIDIUM SUBSCRIBER EQUIPMENT as manufactured by or for MOTOROLA due to component
obsolescence.

Section 6.2

MOTOROLA represents and warrants that it has not sold, transferred or granted an
exclusive or sole license in any MOTOROLA INTELLECTUAL PROPERTY RIGHTS necessary
to manufacture or sell the IRIDIUM SUBSCRIBER EQUIPMENT or, to its knowledge,
for SEL to otherwise enjoy the benefits of this AGREEMENT. To the extent
MOTOROLA INTELLECTUAL PROPERTY RIGHTS are owned or held by an AFFILIATE of
MOTOROLA, MOTOROLA agrees to use reasonable efforts to obtain for SEL the
necessary licenses to such MOTOROLA INTELLECTUAL PROPERTY RIGHTS consistent with
the licenses granted herein but subject to any royalties or fees charged to
MOTOROLA by such AFFILIATE.

Section 6.3

No Other Warranty. EXCEPT AS PROVIDED IN SECTIONS 6.1 AND 6.2, MOTOROLA MAKES NO
REPRESENTATION OR WARRANTY REGARDING THE SUBSCRIBER EQUIPMENT MANUFACTURING
INFORMATION, ALL OF WHICH IS PROVIDED “AS IS”. MOTOROLA WILL NOT PROVIDE ANY
UPDATES, ENHANCEMENTS, EXTENSIONS, SUPPORT, ASSISTANCE, INSTALLATION, TRAINING
OR OTHER SERVICES EXCEPT AS EXPLICITLY PROVIDED IN THIS AGREEMENT. MOTOROLA
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

Section 6.4

Limitation of Liability. IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY TO
THE OTHER PARTY OR ANY OTHER THIRD PARTY FOR ANY LOST PROFITS, LOST DATA, OR
LOSS OF USE, OR FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT, UNDER ANY CAUSE OF ACTION OR THEORY OF LIABILITY
ARISING UNDER FEDERAL OR STATE LAW, AND IRRESPECTIVE OF WHETHER THAT PARTY HAS
ADVANCE NOTICE OF THE POSSIBILITY





10




--------------------------------------------------------------------------------

OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF
THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

Section 6.5

Nothing contained in this AGREEMENT shall be construed as:

6.5.1

restricting the right of MOTOROLA or any of its AFFILIATES to make, use, sell,
lease or otherwise dispose of any particular product or products;

6.5.2

an admission by SEL of, or a warranty or representation by MOTOROLA as to, the
validity and/or scope of the MOTOROLA INTELLECTUAL PROPERTY RIGHTS, or a
limitation on SEL to contest, in any proceeding, the validity and/or scope
thereof;

6.5.3

an admission by MOTOROLA of, or a warranty or representation by SEL as to, the
validity and/or scope of any INTELLECTUAL PROPERTY RIGHTS of SEL, or a
limitation on MOTOROLA to contest, in any proceeding, the validity and/or scope
thereof;

6.5.4

conferring any license or other right, by implication, estoppel or otherwise
under any MOTOROLA INTELLECTUAL PROPERTY RIGHTS, except as expressly granted
herein;

6.5.5

conferring any license or right with respect to any trademark, trade or brand
name, a corporate name of either party or any of their respective AFFILIATES, or
any other name or mark, or contraction, abbreviation or simulation thereof.,

6.5.6

imposing on MOTOROLA any obligation to institute any suit or action for
infringement of any MOTOROLA INTELLECTUAL PROPERTY RIGHTS, or to defend any suit
or action brought by a third party which challenges or concerns the validity of
any MOTOROLA INTELLECTUAL PROPERTY RIGHTS;

6.5.7

a warranty or representation by MOTOROLA that the use of the SUBSCRIBER
EQUIPMENT MANUFACTURING INFORMATION as contemplated herein, or any sale, lease
or other disposition of SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT, or
IRIDIUM SERVICES (as defined in the IPR AGREEMENT) or any other products or
services will be free from infringement of any intellectual property rights;

6.5.8

imposing on either party any obligation to file any patent application or to
secure any INTELLECTUAL PROPERTY RIGHTS or maintain any INTELLECTUAL PROPERTY
RIGHTS in force; or

6.5.9

an obligation on either party to furnish any manufacturing or technical
information under this AGREEMENT, except as the same is specifically provided
for herein.

Section 6.6

Cap on Liability.

6.6.1

IN NO EVENT AND UNDER NO CIRCUMSTANCE SHALL MOTOROLA OR ANY AFFILIATE OF
MOTOROLA BE LIABLE TO SEL, ANY AFFILIATE OF SEL, ANY SEL LICENSEE OR
MANUFACTURER OR ANYONE CLAIMING BY OR THROUGH SEL, ANY SUCH AFFILIATE OR ANY
THIRD PARTIES (INCLUDING, BUT NOT LIMITED TO, DIRECT OR INDIRECT CUSTOMERS OF
ISLLC) IN AN AGGREGATE CUMULATIVE AMOUNT IN EXCESS OF U.S.$ 5,000,000 FOR ANY
AND ALL COSTS, DAMAGES, CLAIMS OR LOSSES WHATSOEVER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY PROVISION HEREUNDER, WHETHER PURSUED AS A BREACH (I.E.
DEFAULT) OF THE AGREEMENT OR AS A TORT OR OTHER CAUSE OF ACTION, AND INCLUDING
AN ACTION RELATING TO INDEMNIFICATION, IF ANY.





11




--------------------------------------------------------------------------------

6.6.2

IN NO EVENT AND UNDER NO CIRCUMSTANCE SHALL SEL BE LIABLE TO MOTOROLA OR ANY
AFFILIATE OF MOTOROLA OR ANYONE CLAIMING BY OR THROUGH MOTOROLA, ANY SUCH
AFFILIATE OR ANY THIRD PARTIES (INCLUDING, BUT NOT LIMITED TO, DIRECT OR
INDIRECT CUSTOMERS OF OR VENDORS TO MOTOROLA) IN AN AGGREGATE CUMULATIVE AMOUNT
IN EXCESS OF U.S.$ 5,000,000 FOR ANY AND ALL COSTS, DAMAGES, CLAIMS OR LOSSES
WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY PROVISION
HEREUNDER, WHETHER PURSUED AS A BREACH (I.E. DEFAULT) OF THE AGREEMENT OR AS A
TORT OR OTHER CAUSE OF ACTION, AND INCLUDING AN ACTION RELATING TO
INDEMNIFICATION, IF ANY.

6.6.3

Each party shall (a) use its reasonable efforts to mitigate the losses, damages,
liabilities, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including reasonable attorneys’ fees and expenses of
investigation), for which it seeks indemnification hereunder and (b) assign to
the indemnifying party all of such party’s claims for recovery against third
parties as to losses, damages, liabilities, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including reasonable
attorneys’ fees and expenses of investigation), whether by insurance coverage,
contribution claims, subrogation or otherwise.

ARTICLE VII.  GENERAL

Section 7.1

Term and Termination.

7.1.1

Term. This AGREEMENT shall be effective upon the date hereof and shall continue
in force for the life of the IRIDIUM SYSTEM unless terminated sooner by (i) the
terms of this AGREEMENT or (ii) the mutual agreement of the parties (the
“TERM”). This AGREEMENT shall terminate immediately and automatically upon
termination of the TRANSITION AGREEMENT or the IPR AGREEMENT.

7.1.2

Termination for Cause.

7.1.2.1

MOTOROLA shall have the right to terminate this AGREEMENT by giving written
notice to SEL at any time upon or after the occurrence of:

(a)

any change to SEL’s certificate of formation or to Section 1.1, Article III,
Section 5.4, Article VI, Article XI or Article XIII of the operating agreement
of SEL; or

(b)

any Change of Control (as defined in Section 10A(2) of the TRANSITION
AGREEMENT); or

(c)

the commencement by ISLLC of a voluntary proceeding concerning itself under any
bankruptcy or insolvency law; or the commencement of any involuntary proceeding
against ISLLC under any bankruptcy or insolvency law where a petition has not
been dismissed within one hundred and twenty (120) calendar days after
commencement; or a receiver or custodian is appointed for or takes charge of all
or substantially all of the property of ISLLC and such receiver or custodian has
not been dismissed within ninety (90) calendar days; or ISLLC has taken action
toward winding up, dissolution, or liquidation of its business; or ISLLC has
been adjudicated bankrupt or insolvent; or ISLLC has made a general assignment
for the benefit of creditors; or





12




--------------------------------------------------------------------------------

(d)

material failure of ISLLC to perform or comply with a provision of the IPR
AGREEMENT, the TRANSITION AGREEMENT, or any other agreement between ISLLC and
MOTOROLA and such failure continues unremedied for a period of thirty (30)
calendar days or more following notice from MOTOROLA of such failure. For the
avoidance of doubt, if ISLLC defaults in any material respect in the performance
of any of its obligations to MOTOROLA (specifically including its obligations to
make payments when due) under the IPR AGREEMENT, or the TRANSITION AGREEMENT or
any of the agreements arising therefrom, and if ISLLC fails to remedy any such
default within thirty (30) days after written notice of such default by
MOTOROLA, MOTOROLA may, at its option, immediately terminate this AGREEMENT and
the rights and licenses granted herein by providing SEL notice in writing to
such effect.

7.1.2.2

Either party shall have the right to terminate this AGREEMENT by giving written
notice to the other party at any time upon or after:

(a)

the commencement by such other party of a voluntary proceeding concerning itself
under any bankruptcy or insolvency law; or the commencement of any involuntary
proceeding against such other party under any bankruptcy or insolvency law where
a petition has not been dismissed within one hundred and twenty (120) calendar
days after commencement; or a receiver or custodian is appointed for or takes
charge of all or substantially all of the property of such other party and such
receiver or custodian has not been dismissed within ninety (90) calendar days;
or such other party has taken action toward winding up, dissolution, or
liquidation of its business; or such other party has been adjudicated bankrupt
or insolvent; or such other party has made a general assignment for the benefit
of creditors; or

(b)

material failure of such other party to perform or comply with a provision of
this AGREEMENT or any other agreement between the parties and such failure
continues unremedied for a period of thirty (30) calendar days or more following
notice from the non-breaching party of such failure.

Section 7.2

Survival. The following rights and obligations shall survive any termination of
this AGREEMENT to the degree necessary to permit their complete fulfillment or
discharge:

7.2.1

Obligations of confidentiality; and

7.2.2

Licenses running in favor of customers of SEL with respect to products sold or
services provided prior to termination.

Section 7.3

Notices and Requests. All notices required or permitted to be given under this
AGREEMENT shall be in writing, shall make reference to this AGREEMENT, and shall
be delivered by hand, confirmed email or facsimile transmission, or dispatched
by prepaid air courier or by registered or certified airmail, postage prepaid,
and addressed to the parties at the address listed below. All notices shall be
deemed served when verification of delivery has been received, as required by
this Article. Either party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at the changed address.





13




--------------------------------------------------------------------------------




If to MOTOROLA:

If to SEL:

 

 

Motorola, Inc.

1301 E. Algonquin Road

Schaumburg, Illinois 60196

Fax: 847-538-2491

Attn: Robert J. McCall

SE Licensing LLC

1600 Wilson Boulevard, Suite 1000

Arlington, Virginia 22209

Fax: 703-465-1038

Attn:

 

 

With copy to:

With copies to:

 

 

Motorola Inc. Law Department

1303 E. Algonquin Road

Schaumburg, Illinois 60196

Fax: 847-576-3750

Attn:

Senior Vice President and

Assistant General Counsel

Intellectual Property

SE Licensing LLC

1600 Wilson Boulevard, Suite 1000

Arlington, Virginia 22209

Fax: 703-465-1038

Attn: General Counsel




and




Neuberger, Quinn, Gielen, Rubin &

      Gibber, P.A.

One South Street, 27th Floor

Baltimore, MD 21202

Fax: (410) 332-8594

Attn: Isaac M. Neuberger, Esq.

 

 

Section 7.4

Governing Law. Any claim arising under or relating to this AGREEMENT shall be
governed by the internal substantive laws of the State of Illinois without
regard to principles of conflict of laws. Each party hereto irrevocably submits
to the exclusive jurisdiction of a state or federal court in Chicago, Illinois,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that the venue thereof may not be appropriate, that such suit,
action or proceeding is improper or that this Agreement may not be enforced in
or by said courts, and each Party hereto irrevocably agrees that all claims with
respect to such suit, action or proceeding shall be heard and determined in such
court. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

Section 7.5

Export. SEL shall not export from the U.S., either directly or indirectly, any
SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION or system or product
incorporating the SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION without first
obtaining any required license or other approval from the U. S. Department of
Commerce, U.S. Department of Defense, or any other agency or department of the
United States Government. In the event SEL exports any such materials from the
United States or re-exports any such materials from a foreign destination, SEL
shall ensure that the distribution and export/re-export is in compliance with
all laws, regulations, orders, or other restrictions of the U.S. Export
Administration Regulations. SEL agrees that it will not, nor will it allow
others to, export/re-export any technical data, process, SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION, other information provided hereunder, or service,
directly or indirectly, to any country for which the United States government or
any agency thereof requires an export license, other governmental approval, or
letter of assurance, without first obtaining such license, approval or letter.





14




--------------------------------------------------------------------------------

Section 7.6

Assignment. This AGREEMENT shall be binding upon the parties and their
respective successors and assigns. This AGREEMENT and/or the rights or
obligations under this AGREEMENT may not transferred or assigned by operation of
law. Neither party may assign any or all of its rights or obligations under this
AGREEMENT or the NDA, in whole or in part, without the express written consent
of the other party to this AGREEMENT, except that MOTOROLA may assign this
AGREEMENT and the NDA to an AFFILIATE or a successor corporation or in
connection with any merger, consolidation or sale of all or substantially all
its assets to which it is a party.

Section 7.7

Severability. If any one or more provisions of this AGREEMENT are held for any
reason to be invalid or unenforceable, the remaining provisions of this
AGREEMENT will be unimpaired and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision that most nearly effects the
parties’ intention underlying the invalid or unenforceable provision.

Section 7.8

Order of Precedence. In the event of any conflict between the terms and
conditions of this AGREEMENT and the IPR AGREEMENT or the TRANSITION AGREEMENT,
the terms of this AGREEMENT shall govern.

Section 7.9

Waiver and Modification. Failure by either party to enforce any provision of
this AGREEMENT shall not be deemed a waiver of future enforcement of that or any
other provision. Any waiver, amendment or other modification of any provision of
this AGREEMENT shall be effective only if in writing and signed by both parties.

Section 7.10

Relationship of the Parties. Nothing in this AGREEMENT shall be construed as
creating any partnership, joint venture, or agency between the parties. This
AGREEMENT is the result of negotiation between the parties. Each of the parties
acknowledges that it has been represented by counsel during such negotiation.
Accordingly, this AGREEMENT shall not be construed for or against either party
regardless of which party drafted this AGREEMENT or any portion thereof.

Section 7.11

Entire Agreement. The terms and conditions of this AGREEMENT, including its
exhibits, constitutes the entire agreement between the parties with respect to
the subject matter of this AGREEMENT, and merges and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions, and
specifically, Section 5(N)(1) of the TRANSITION AGREEMENT and Sections 2.3, 2.4
and 2.7 of the IPR AGREEMENT. The section headings contained in this AGREEMENT
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this AGREEMENT. No oral explanation or oral information by
either party shall alter the meaning or interpretation of this AGREEMENT. This
AGREEMENT may be executed in two or more counterparts, all of which, taken
together, shall be regarded as one and the same instrument. The following
exhibits are attached hereto and incorporated herein:

Exhibit A-1

FORM OF MOTOROLA DISTRIBUTION LETTER

Exhibit A-2

SUBSCRIBER EQUIPMENT MANUFACTURING INFORMATION

Exhibit B

NONDISCLOSURE AGREEMENT

Section 7.12

Agreements with Other Parties. SEL shall require its AFFILIATES, manufacturers
and licensees to comply with terms and conditions commensurate with those of
this AGREEMENT that are reasonably necessary to perfect MOTOROLA’s rights set
forth in this AGREEMENT and to otherwise afford MOTOROLA the benefits of the
terms and conditions of this AGREEMENT, including, without limitation, the
access and audit rights of MOTOROLA set forth in Section 5.6 hereof.





15




--------------------------------------------------------------------------------











MOTOROLA, INC.

SE LICENSING LLC

 

 

 

 

By:

/s/ Robert J. McCall               

By:

/s/ Gino Picasso                   

(signature)

(signature)

 

 

Name:

Robert J. McCall

Name:

Gino Picasso

Title:

Corporate V.P.

Title:

CEO / President

 

 

Date:

September 26, 2002

Date:

September 30, 2002

 

 

 

 

By:

/s/ Jonathan P. Meyer              

 

 

 

Name:

Jonathan P. Meyer

 

Title:

Senior Vice President and Assistant

General Counsel Intellectual Property

 

 

 

Date:

September 26, 2002

 

 

 











16


